Citation Nr: 0804332	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-11 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for PTSD 
prior to February 17, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from February 17, 2006.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

4.  Entitlement to service connection for sinusitis, as 
secondary to service connected septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970; and from November 1972 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2003, a 
statement of the case was issued in February 2004, and a 
substantive appeal was received in March 2004.   

The RO's January 2003 rating decision granted service 
connection for PTSD with a 30 percent rating effective August 
28, 2001 (the date of receipt of the claim).  The RO 
subsequently issued a May 2007 supplemental statement of the 
case in which it increased the veteran's rating to 50 
percent.  The effective date of the increase is listed in the 
"Decision" section as February 17, 2007 (the date of the 
veteran's most recent VA examination).  In fact, the most 
recent examination took place on February 17, 2006.  The body 
of the decision correctly lists the examination date as 
February 17, 2006.  As such, the February 17, 2007 date in 
the "Decision" section appears to simply be a clerical 
error.  The RO should confirm the proper effective date of 
the increase.  

The RO also issued a June 2002 rating decision in which it 
granted a total disability rating based on individual 
unemployability (TDIU) effective September 1, 2001.

The issues of service connection for sinusitis, as secondary 
to service connected septoplasty; and entitlement to an 
increased rating for a right knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From August 28, 2002, to February 17, 2006 the veteran's 
PTSD was manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  It was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

2.  From February 17, 2006, the veteran's PTSD is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.    


CONCLUSIONS OF LAW

1.  From August 28, 2001, to February 17, 2006, the criteria 
for entitlement to a disability evaluation of 50 percent (but 
no higher) for the veteran's service-connected PTSD were 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9411 (2007).

2.  From February 17, 2006, the criteria for entitlement to a 
disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2002.  Although this notice was in 
connection with the initial service connection for PTSD 
claim, the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It 
appears that the United States Court of Appeals for Veterans 
Claims has determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).   

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO issued an October 
2007 correspondence that fully complied with Dingess. 

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the PTSD issue addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the PTSD and the effect of that worsening on employment and 
daily life.  In fact, the veteran's substantive appeal 
includes assertions by him as to the effect of PTSD on his 
life.  Moreover, the veteran in this case has been 
represented in the appeal by The American Legion, and the 
Board believes it reasonable to assume that this major 
national service organization's trained representatives 
conveyed the particulars of what is necessary for a higher 
rating to the veteran during the appeal process which has 
been ongoing since 2003.  Further, the present case involves 
a downstream issue of assignment of a higher rating, and the 
rating criteria have been furnished to the veteran and 
discussed by the RO in explaining the reasons and bases for 
the RO's determination.  The Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding the PTSD 
issue to the RO to furnish notice as to elements of his claim 
which the veteran has already effectively been made aware of.  
Such action would not benefit the veteran with regard to the 
PTSD issue.  

With regard to VA's duty to assist the veteran with the PTSD 
claim, VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations dated October 2002 and February 2006, 
obtained medical opinions as to the severity of disability, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the PTSD issue on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the PTSD issue at this time.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).



PTSD (prior to February 17, 2006)
The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
regulatory provision:

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of closest relatives, own occupation, 
or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The veteran underwent a VA outpatient examination in April 
2002.  He reported that he lived with his significant other 
and his three children (ages 15, 10, and 2) from this 
relationship.  He reported two divorces.  He retired from 
Civil Service ten years ago; he noted that he is disabled.  
He complained of anxiousness and depressed mood at times.  He 
reported it as being severe and lasting for 1-2 weeks.  He 
complained of some loss of interest and pleasure in 
activities in the last year; although he stated that he has 
been able to enjoy himself at times recently.  He complained 
of hopelessness; frequent fatigue; and frequent irritability 
and anger.  He admitted to yelling at times.  He stated that 
he has had problems concentrating and remembering things.  
His family had commented to him about his poor memory.  He 
reported difficulty falling asleep; staying asleep; and 
combat related nightmares 2-3 times per week.  He often wakes 
up sweating and scared.  He has been taking Lorazepam for 
approximately 10 years for sleep.  He experienced flashbacks 
with triggering events like hearing a helicopter.  He 
reported that he avoids thinking or talking about his combat 
experiences; and he avoids other veterans, military 
ceremonies, parades, etc.  He complained of hypervigilance 
and exaggerated startle reflex.  He feels detached from 
others.  He has two acquaintances, but no close friends.  

Upon examination, he was appropriately dressed and well 
groomed.  He had mild psychomotor agitation.  He was 
cooperative; and he made good eye contact.  His speech was 
within normal limits in rate, rhythm, and volume.  He had 
logical flow of thoughts.  He denied suicidal and homicidal 
ideations.  He reported that he has seen people walking into 
the yard only to find that there was no one there.  He also 
admitted hearing people talking in his house and stated that 
when he is alone, he can hear a child cry (but no one is 
there).  He reported that his significant other and his kids 
hear the voices (and crying) as well.  He described his mood 
as "mellow, somewhat down but not too much."  His affect 
was flexible; he was oriented x 4.  Insight was limited and 
judgment was intact.  He was diagnosed with an anxiety 
disorder, a depressive disorder, a remote history of alcohol 
dependence, and probable PTSD.  His Global Assessment of 
Functioning (GAF) score was 50 (which was equal to the 
highest it had been in the past year).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2007).

He underwent a VA examination in October 2002.  He stated 
that he worked as a warehouseman at March Air Force Base for 
approximately 10 years but stopped because "my knee couldn't 
take the lifting, bending."  He then did military payroll 
work for approximately 1 1/2 years.  He retired about ten years 
ago because of problems with his knee.  He stated the he has 
been living with his significant other for approximately 18 
years, and that there relationship is "good."  He described 
his family relationships as "very good...until they start 
(complaining)."  He stated that on a typical day, he watches 
television.  He used to garden, but he can't now (due to his 
knee).  He has one or two close friends; but can "get along 
fine with anybody but the Vietnamese."  He rated his level 
of emotional distress as 3/10, and described his feelings as 
"happy I made it here, not sad."  He stated that he cannot 
remember most things he does; but Vietnam nightmares never go 
away.  He reported that over the past month, he has been 
bothered by nearly continuous problems with chronic pain, not 
sleeping enough, nightmares, memory problems, awful memories, 
reading and writing problems, and lack of trust in others and 
self.  He reported frequent problems with not eating enough, 
and hearing voices and seeing things that others do not.  He 
reported occasional problems with depression, guilt, anxiety, 
and fear.  He estimated that he has nightmares approximately 
every two to three weeks (more often near Christmas).  He 
experiences feelings like he is back in combat; and he feels 
like a murderer for the things he did in the military.  He 
stated that he no longer enjoys things that he used to enjoy 
(hunting, fishing).  He stated that he cannot get emotionally 
close to anyone because no one understands him and what he's 
been through.  He reported a restricted range of affect and a 
sense of a foreshortened future.  He reported complained of 
falling asleep and staying asleep; irritability and outbursts 
of anger; difficulty concentrating; hypervigilance; and 
exaggerated startle response.  

Upon examination, the veteran initially appeared stoic.  He 
was casually dressed, and well groomed.  He was alert to 
person, place, time, and purpose.  He was cooperative, but 
somewhat mistrustful (which made a rapport difficult to 
establish).  Eye contact was good and he was responsive to 
interviewer's cues.  His social skills were fair.  
Concentration and attention appeared unimpaired.    Speech 
was within normal range with regard to rate, rhythm, and 
volume.  Verbal comprehension and overall intellectual 
functioning was within the average range.  His mood was 
mildly anxious and slightly irritable.  Memory was mildly 
impaired for remote events.  Thought processes were logical 
and goal oriented.  Reasoning was sufficiently abstract.  
Thought content was remarkable for his preoccupation with 
physical pain.  When reviewing critical items, he endorsed 
several items consistent with auditory hallucinations when no 
one is around.  He denied visual, olfactory, or tactile 
hallucinations; and there was no evidence of any thought 
disorder or organized delusions.  Insight into his problems 
was fair; and judgment was unimpaired at the present time.  
The clinician opined that the veteran was capable of managing 
his benefit payments in his own best interests.  

The Personality Assessment Inventory (PAI) was administered 
and the results indicated that the results should be 
interpreted with caution due to a suggestion of some element 
over reporting of complaints and problems.  It may represent 
a plea for help from an extremely depressed individual, or an 
individual who may have distorted the severity of the 
psychological problems in an attempt to derive secondary gain 
(e.g. compensation).  

The veteran was diagnosed with chronic moderate PTSD; a 
depressive disorder; and alcohol dependence in a fully 
sustained remission.  His GAF was 50.  The highest in the 
past year was noted to be 55.  The lowest in the past year 
was noted to be 40.  

An outpatient treatment report dated July 2005 reflects that 
the veteran's GAF score continued to be 50, and his PTSD was 
described as "stable".  

In order to warrant a rating in excess of 30 percent, the 
veteran's PTSD must be manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board notes that in April 2002, the veteran reported 
having two acquaintances, but no close friends.  The October 
2002 examiner directly observed that the veteran was 
cooperative, but somewhat mistrustful (which made a rapport 
difficult to establish).  The Board finds that this 
sufficiently shows that the veteran would have difficulty 
maintaining effective work and social relationships.  The 
Board also notes that the April 2002 clinician observed that 
the veteran's insight was limited, and that he no longer was 
motivated to do those things he used to enjoy.  The October 
2002 examiner noted that the veteran's mood was mildly 
anxious and slightly irritable; and that his memory was 
mildly impaired for remote events.  Finally, the Board finds 
that although the veteran's PTSD was described as moderate, a 
GAF of 50 indicates serious symptoms.    

Although not all of the criteria listed for a 50 percent 
rating are demonstrated, giving the benefit of doubt to the 
veteran the Board finds that the PTSD disability picture more 
nearly approximates the criteria for such a 50 percent 
rating.  Accordingly, the Board finds that the veteran is 
entitled to a rating of 50 percent, but no higher, effective 
August 28, 2001 (the date of receipt of the claim).  
Fenderson.  Such a rating also appears to be more consistent 
with the reported GAF scores.  

However, for the reasons listed below, the Board finds that a 
rating in excess of 50 percent is not warranted at any time 
during the period contemplated by this appeal. .  

As noted above, the veteran underwent a VA examination on 
February 17, 2006.  The examiner noted that the veteran has 
been seeing a psychiatrist every three to four months; and 
that he has suffered from increasing symptoms of auditory and 
visual hallucinations.  The veteran described his mood as 
"angry lately."  Sleep, appetite, energy level, and 
concentration were all baseline.  He denied homicidal or 
suicidal ideations.  The veteran reported that he has a 
number of animals on his property.  He spends his days taking 
care of them; and he works in his small garden.  He still 
lived with his significant other and three children

Upon examination, the veteran was casually and appropriately 
dressed and neatly groomed.  He described his mood as angry 
about the orthopedics.  He had requested an electric scooter 
for mobility but was turned down.  He was told that the only 
way to get rid of the pain in his knee was to cut off his 
leg.  The veteran's affect was irritable.  His speech was 
normal in rate and volume.  His eye contact was appropriate.  
He reported hallucinations every day.  The hallucinations are 
not threatening.  He sees people coming through the door, and 
tugging on his blankets when he is in bed.  He also reported 
being anxious; and getting up frequently at night to check on 
the children.  He continues to have nightmares about Vietnam 
approximately once per week.  The veteran was diagnosed with 
moderate chronic PTSD.  His GAF was 50.  He was considered 
competent for VA purposes.     

The Board notes that in order to warrant a rating in excess 
of 50 percent, the veteran's PTSD must be manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

The Board notes that the veteran admitted at his October 2002 
examination, that he stopped working because of difficulty 
with his knees.  Furthermore, he has not reported any 
significant deficiencies in family relationships, judgment, 
or thinking.  There has been no evidence of suicidal 
ideation; or speech that is intermittently illogical, obscure 
or irrelevant.  He has not been noted to have had impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or difficulty in adapting to 
stressful circumstances.  As such, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent.       

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 50 percent for PTSD must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating of 50 percent (but no higher) is warranted from 
August 28, 2001, to February 17, 2006.  To this extent, the 
appeal is granted.  

A rating in excess of 50 percent for the veteran's PTSD is 
not warranted at anytime during the period covered by the 
appeal.  To this extent, the appeal is denied. .  


REMAND

The RO denied service connection for sinusitis on the basis 
that a VA examination found no evidence of sinusitis.  The 
Board notes that October 2004 and January 2005 outpatient 
treatment reports show diagnoses of sinusitis.  The veteran's 
representative has pointed out that there has been no nexus 
opinion regarding the diagnoses.  Consequently, the 
representative has requested that the issue being remanded.  
The Board finds that such a remand is necessary in order for 
the RO to comply with its duty to assist the veteran.  The RO 
should schedule the veteran for a VA examination for the 
purpose of determining the etiology and severity of the 
veteran's sinusitis.  

The veteran underwent a VA examination of the right knee in 
October 2002.  In March 2004, he indicated that the knee 
disability continues to become more severe.  The RO scheduled 
him for a VA examination to occur in December 2006.  The 
veteran failed to report for the examination, and informed 
the RO that "there is nothing wrong with my right knee."  
An outpatient treatment report dated January 2007 reflects 
that the veteran then twisted his right knee.  He also 
reported mild instability in February 2007.  He underwent an 
MRI in March 2007 that revealed tricompartmental degenerative 
changes with chondrocalcinosis.  Since it appears that the 
veteran's right knee disability has become more severe (after 
his failure to report for a scheduled VA examination), the 
Board finds that another examination is warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the right knee rating 
issue on appeal, the RO should furnish 
the veteran a VCAA notice letter in 
compliance with the guidance set forth in 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  

2. The veteran should be afforded VA 
examination for the purpose of 
determining the etiology and severity of 
the veteran's claimed sinusitis.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
the examiner should clearly report 
whether or not the veteran suffers from 
chronic sinusitis.  If so, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 
percent or more likelihood) that any 
chronic sinusitis was caused or 
aggravated by the veteran's service 
connected septoplasty.  
 
3.  The veteran should be scheduled for a 
VA examination of the right knee.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  Any special tests 
deemed medically advisable should be 
conducted.  Range of motion testing 
should be conducted, and if possible, the 
examiner should report (in degrees) the 
point in range of motion testing where 
pain is elicited.  If possible, the 
examiner should also offer an opinion as 
to the degree of additional functional 
loss (if any) due to weakness, fatigue, 
and incoordination.  The examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if secondary service connection 
is warranted for sinusitis; and whether 
the veteran is entitled to a higher 
rating for his right knee disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


